DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites: A) (a) obtaining an existing deliverable input treatment plan; and B) (b)  modifying the existing deliverable input treatment plan to reduce plan complexity of the input treatment plan to obtain an optimized treatment plan by using an objective function and at least one constraint, wherein the objective function is related to reducing the plan complexity in terms of at least one of the following:
(i)  minimizing the machine output;
(ii)  minimizing the time required to deliver the plan;
(iii)  maximizing the segment area; or
(iv)  minimizing jaggedness of multi-leaf collimator (MLC) shapes,
C) (c) whereby the at least one constraint is based on the dose distribution of the input plan and related to maintaining an acceptable dose distribution. B), C) represent mathematical operations and therefore facially abstract ideas. A) is a non-abstract, is directed to collecting and manipulating data for further 
Claim 2 recites: “minimizing the dose to at least one organ at risk or to healthy tissue more than what was achieved in the input plan”, recites a conventional routine and well understood technique and does not materially change the patent eligibility.
Claim 3 recites: “the objective function is related to reducing the machine output required to fulfil the optimized plan, by minimizing one or more of the following:
(a)  the total machine output, expressed as a number of monitor units, of the optimized plan;
(b)  the machine output, expressed as a number of monitor units or weights, of one or more beams; or
(c)  the machine output, expressed as a number of monitor units or weights, of one or more control points/segments within the beams” is directed to further limiting the routine data collection and does not materially change the patent eligibility analysis.
Claim 4 recites: “the objective function is related to reducing the delivery time of the optimized plan by minimizing one or more of the following:
(a)  the total delivery time of the optimized plan;
(b)  the delivery time of one or more beams; or
(c)  the delivery time of one or more control points/segments within the beams” is directed to further limiting the routine data collection and does not materially change the patent eligibility analysis.
Claim 5 recites: “the objective function is related to the setting of the MLC leaves by one or more of the following:
(a)  maximizing the segment area of one, some, or all control points within the optimized plan; or
(b)  minimizing the jaggedness of one, some, or all control points within the optimized” is directed to further limiting the routine data collection and does not materially change the patent eligibility analysis.
Claim 6 recites: “the at least one constraint is based on one or more of the following:
•    constraining the shape of the entire or a part of one or more target dose volume histogram (DVH) curves to the corresponding shapes of the DVH curves in the input plan;
•    constraining the shape of the entire or a part of one or more healthy tissue DVH curves to not exceed the corresponding shapes of the DVH curves in the input plan;
•    constraining one or more DVH points in a target DVH in dependence of the input plan;
•    constraining the dose in some or all voxels within a structure or the entire patient, so that the dose within a target voxel is maintained and the dose in a healthy tissue voxel is not increased compared to the dose in the input plan;
•    constraining a statistical measure of the dose distribution within a structure in dependence of the input plan;
•    constraining a biological index so that the same biological index is maintained, or not decreased, for target structures and not increased for healthy tissue structures compared to the input plan; or
•    constraining homogeneity index or uniformity index so that they are not increased compared to the input plan” is directed to further limiting the routine data collection and does not materially change the patent eligibility analysis.
Claim 7 recites: “the steps of identifying and discarding any segments or beams that make an insignificant contribution to the dose distribution” is directed to further limiting the routine data collection and does not materially change the patent eligibility analysis.
Claim 8 recites: “the step of reoptimizing the optimized plan to compensate for any discarded segments or beams” is directed to further limiting the routine data collection and does not materially change the patent eligibility analysis.
Claim 13 recites: “the statistical measure of the dose distribution is at least one of a mean dose or a relative standard deviation of the dose distribution” 
Claim 14 recites: “the biological index is at least one of EUD, gEUD, TCP, NTCP, or P+” recites a conventional routine and well understood technique and does not materially change the patent eligibility analysis.

Claims 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Regarding independent claim 9, the claim recites “A computer program product comprising computer readable code means which, when run in a computer will cause the computer to perform the method according to claim 1”. However, it appears that one of ordinary skill in the art could interpret the computer program product as software per se. The computer program product comprises of only computer readable code means or software. Therefore, a person of ordinary skill in the art would interpret the limitations to mean merely computer executable functions, rendering the claimed product comprising merely executable functions, which is non-statutory. Therefore, the claim is not limited to statutory subject matter (Examiner respectfully suggests that the claim should be amended to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “comprising a non-transitory computer readable medium storing computer readable code"  As such, claims 9-12 are drawn to non-statutory subject matter. See MPEP § 2106.01. 
 


Allowable Subject Matter
Claims 1-14 would be allowable when the 101 rejection is overcome.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Hartman et al. disclose: (a) obtaining an existing deliverable input treatment plan (para. [0034], [0056]). Witten et al. disclose: the at least one constraint is based on (para. [0063]). The prior arts of record fail to teach, disclose, suggest or make obvious:  (b) modifying the existing deliverable input treatment plan to reduce plan complexity of the input treatment plan to obtain an optimized treatment plan by using an objective function and at least one constraint, wherein the objective function is related to reducing the plan complexity in terms of at least one of the following:
(i)    minimizing the machine output;
(ii)    minimizing the time required to deliver the plan;
(iii)    maximizing the segment area; or
(iv)    minimizing jaggedness of multi-leaf collimator (MLC) shapes,
(c)    whereby the at least one constraint is based on the dose distribution of the input plan and related to maintaining an acceptable dose distribution.
Claims 2-14 would be allowable on the same basis as independent claim 1 for dependency reasons.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri.  9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MAMADOU FAYE/Examiner, Art Unit 2884